PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 01-4249
JOHN FITZGERALD HUDSON,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-134-MU)

                      Argued: September 26, 2001

                      Decided: November 28, 2001

     Before WILKINSON, Chief Judge, and NIEMEYER and
                   KING, Circuit Judges.



Reversed and remanded for resentencing by published opinion. Judge
Niemeyer wrote the opinion, in which Chief Judge Wilkinson and
Judge King joined.


                             COUNSEL

COUNSEL: Karen Marston Wilson, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellant. Thomas Joseph Blackwood, III, Char-
lotte, North Carolina, for Appellee. ON BRIEF: Robert J. Conrad,
Jr., United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellant.
2                      UNITED STATES v. HUDSON
                              OPINION

NIEMEYER, Circuit Judge:

   After pleading guilty to drug trafficking, John Hudson was released
on bond pending sentencing. Because of fear over the length of his
forthcoming sentence, Hudson fled and failed to appear at his sen-
tencing hearing. After his rearrest, the district court accepted Hud-
son’s explanation for his flight, that he was "scared," and therefore
refused to enhance his sentence under U.S.S.G. § 3C1.1 for obstruc-
tion of justice. The court also granted Hudson a reduction of his sen-
tence for acceptance of responsibility. Because we conclude that the
district court failed properly to apply §§ 3C1.1 and 3E1.1 of the Sen-
tencing Guidelines, we reverse and remand for resentencing.

                                   I

   After Hudson pleaded guilty to possession with intent to distribute
crack cocaine, in violation of 21 U.S.C. § 841(a)(1), he was released
on bond, pending sentencing, to the custody of his father at his
father’s residence in Charlotte, North Carolina. Hudson’s release,
which occurred on March 29, 2000, was subject to supervision by the
pretrial services agency of the court and was conditioned on Hudson’s
signed agreement to "appear as directed, and to surrender for service
of any sentence imposed."

   About three weeks after his release, Hudson moved from his
father’s residence to a new undisclosed location. Shortly thereafter,
Hudson’s father reported to pretrial services that Hudson had left and
did not, after he left, "call us or anything of that nature. He has not
met his obligations as he signed to do so, so I would like to be no lon-
ger responsible for him." Hudson then failed to report for scheduled
appointments at the office of pretrial services on June 5 and July 3,
2000, and he failed to appear for his sentencing on July 26, 2000. The
district court issued a warrant for Hudson’s arrest on August 14,
2000, and Hudson remained a fugitive for over six months until his
arrest in February 2001 at a Super 8 Hotel in the Charlotte area.

  At the time of his arrest, Hudson was registered under the alias of
Gary Louis Neal and had in his possession a birth certificate, social
                      UNITED STATES v. HUDSON                       3
security card, and North Carolina identification card, all in the name
of Gary Neal. During the arrest, Hudson volunteered that he had no
intention of turning himself in and felt that since he was facing 25
years to life imprisonment, he would do whatever was needed to
remain at large until he was located and arrested.

   At the sentencing hearing, the government, in response to Hud-
son’s flight, moved for a two-level enhancement under U.S.S.G.
§ 3C1.1 for obstruction of justice, and abandoned any intent to sup-
port a reduction in Hudson’s sentence under U.S.S.G. § 3E1.1 based
on his acceptance of responsibility. Hudson testified at the hearing
that when he had heard from his lawyer that the government "wasn’t
going to help me [because of his cooperation]," he "panicked a little
bit and . . . fled." The district court accepted Hudson’s explanation
and sentenced Hudson as it would have had Hudson not fled. The
court stated:

    I am going to accept your explanation that you were just
    scared . . . .

    I accept your explanation for what happened and find that
    you have accepted responsibility. If the Government wants
    to charge him and try him under [18 U.S.C. § 3146 for fail-
    ure to appear], you all go right ahead.

    I have grave difficulty in ordering this man incarcerated for
    the amount of time that results. If you want him incarcerated
    for the crime he committed, charge him and try him.

                                ***

    So I accept your explanation of what happened and find that
    there is no obstruction of justice. I find that there is an
    acceptance of responsibility.

After denying the two-level enhancement for obstruction of justice
and granting a three-level reduction for acceptance of responsibility,
the district court sentenced Hudson at the lowest end of the sentenc-
ing range to 135 months imprisonment.
4                      UNITED STATES v. HUDSON
  From the district court’s judgment, the government filed this
appeal.

                                    II

   The government contends that the district court erred as a matter
of law in accepting Hudson’s fear justification for his flight and in
failing to apply U.S.S.G. § 3C1.1. It argues that the district court
should have applied the two-level enhancement regardless of Hud-
son’s motivation for flight. The government also contends that the
district court erred in granting Hudson a reduction for acceptance of
responsibility in these circumstances because Hudson’s conduct war-
ranted an obstruction of justice enhancement and no extraordinary cir-
cumstances were present.

   Hudson, on the other hand, contends that the district court heard
from all the parties on the issues and properly "exercised its discretion
in deciding what the appropriate sentence would be for his offense."
In support of his argument, he directs the court to United States v.
Koon, 518 U.S. 81 (1996), where the court stated that "it is not the
role of an appellate court to substitute its judgment for that of the sen-
tencing court as to the appropriateness of a particular sentence." Id.
at 97 (citations and internal quotation marks omitted).

   We review the district court’s factual findings for clear error, but
if the issue on review "turns primarily on the legal interpretation of
a guideline term, . . . the standard moves closer to de novo review."
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989); see
also United States v. Gormley, 201 F.3d 290, 293-94 (4th Cir. 2000)
(applying the standard of review set forth in Daughtrey).

   Section 3C1.1 of the Sentencing Guidelines directs a sentencing
court to increase a defendant’s offense level by two levels if the
defendant "willfully obstructed or impeded . . . the administration of
justice during the course of the investigation, prosecution, or sentenc-
ing of the instant offense of conviction, and the obstructive conduct
related to the defendant’s offense of conviction and any relevant con-
duct." U.S.S.G. § 3C1.1 (subdividing letters and numbers omitted).
The Application Notes explain that "willfully failing to appear, as
ordered, for a judicial proceeding" amounts to the type of conduct to
                        UNITED STATES v. HUDSON                          5
which the enhancement applies. U.S.S.G. § 3C1.1, cmt. n.4(e). As we
have held, the Application Notes in the Sentencing Guidelines are
binding and therefore limit sentencing discretion unless the Notes are
contrary to federal law. United States v. Banks, 130 F.3d 621, 624-25
(4th Cir. 1997).

   The evidence of Hudson’s obstructive conduct in this case is not
disputed. Hudson failed to appear at scheduled meetings in the pre-
trial services office and at sentencing, and he actively eluded appre-
hension by the police for more than six months. When he was finally
arrested, he was using an alias and had obtained several types of false
identification to aid his use of this alias. He also stated his intent to
remain at large until police located and arrested him. The evidence
thus unequivocally demonstrated that Hudson willfully impeded the
administration of justice by "willfully failing to appear . . . for a judi-
cial proceeding." U.S.S.G. § 3C1.1 & cmt. n.4(e). Accordingly, the
sentencing court erred in failing to enhance Hudson’s offense level,
as required by Hudson’s obstructive conduct.

   This obstruction of justice likewise precluded the sentencing court
from granting a reduction in Hudson’s offense level for acceptance of
responsibility unless Hudson could demonstrate that his circum-
stances presented an "extraordinary case." Although U.S.S.G.
§ 3E1.1(a) provides for a two or three-level decrease in the defen-
dant’s offense level "if the defendant clearly demonstrates acceptance
of responsibility for his offense," the Application Notes instruct that
conduct amounting to an obstruction of justice under § 3C1.1 ordinar-
ily indicates that the defendant has not accepted responsibility for his
criminal conduct. "There may, however, be extraordinary cases in
which adjustments under both §§ 3C1.1 and 3E1.1 may apply."
U.S.S.G. § 3E1.1, cmt. n.4.

   In this case, the district court determined that Hudson was entitled
to a reduction for acceptance of responsibility because his flight was
prompted by fear that the government was not going to recommend
a reduction in his sentence for his assistance to the authorities. The
court stated, "I’m going to accept your explanation that you were just
scared . . . and find that you have accepted responsibility."

  While we accept the district court’s factual finding that Hudson
was "scared," we conclude, as a matter of law, that fear that the gov-
6                      UNITED STATES v. HUDSON
ernment will not recommend a downward departure for assistance is
not the "extraordinary case" that permits the grant of acceptance of
responsibility when the defendant’s conduct supports an obstruction
of justice. See United States v. Miller, 77 F.3d 71, 74-75 (4th Cir.
1996) (accepting as true the defendant’s explanation that he fled out
of fear for his life, but concluding that the defendant’s case was not
"one of those cases warranting both adjustments for obstruction of
justice and acceptance of responsibility").

                                  III

   For the foregoing reasons, we reverse the district court’s failure to
apply the obstruction of justice enhancement and its grant of a reduc-
tion for acceptance of responsibility and remand for resentencing.
Because the sentencing judge in this case stated, when sentencing
Hudson, that he had "grave difficulty in ordering [Hudson] incarcer-
ated for the amount of time that results" from application of the Sen-
tencing Guidelines, we direct that on remand, this case be assigned to
a different judge for resentencing.

             REVERSED AND REMANDED FOR RESENTENCING